Citation Nr: 1130165	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-45 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1946 to April 1946 and from February 1948 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The evidence does not clearly and unmistakably demonstrate that the Veteran's migraine headaches existed before acceptance and enrollment for active military service.

2.  The Veteran's migraine headaches likely had their onset during active military service.


CONCLUSION OF LAW

The Veteran has migraine headaches that are the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran asserts that he developed migraine headaches as a result of his active military service.  He is unsure of the cause, but he maintains that migraine headaches had their onset during his military service.  The Veteran states that he has experienced similar headaches since that time and that any migraine headaches that are currently diagnosed are related to his military service.  Therefore, he contends that service connection is warranted for migraine headaches.

Post-service medical records dated since May 2005 from the VA Medical Center (VAMC) in Cleveland, Ohio, document instances where the Veteran reported complaints of headaches and other instances where he denied experiencing headaches.  He underwent VA examination in connection with the claim in October 2009.  The examiner provided a diagnosis of migraine headaches.  Thus, in conjunction with the Veteran's submitted statements that he experiences headaches, the medical evidence tends to show that the Veteran has migraine headaches.  Therefore, the current disability element of the service connection claim is established.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's service treatment records include a January 1946 entrance examination for his first period of active service.  The examination was normal with regard to headaches.  Problems with a moderate chest deformity and some missing teeth were noted.  However, no reference was made to headaches.  An April 1946 separation examination was also normal in that no headaches were noted.  An examination was conducted in February 1948 when the Veteran reenlisted and entered his second period of active service.  The examination was normal as there was no reference made to headaches at that time.  

For the presumption of soundness to not be applicable, a condition must be noted on the entrance examination.  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  In the Veteran's case, headaches or some similar defect, infirmity, or disorder was not noted on either examination report when he entered on to a period of active duty.  Because there was no such notation, the presumption of soundness applies.  

As noted above, the presumption of soundness is a rebuttable presumption.  A condition pre-existing acceptance and enrollment must be demonstrated by clear and unmistakable evidence (obvious or manifest).  The United States Court of Appeals for Veterans Claims (Court) has held that such an evidentiary standard is an onerous one and that the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Even when a veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Beginning in 1952, the Veteran was seen on numerous occasions during service for complaints of headaches.  He received multiple diagnoses of migraine headaches.  As part of his medical history, it was noted in multiple entries that the Veteran had experienced headaches since he was involved in a motor vehicle accident in 1936 when he was six years old.  Multiple entries include "LOD: NO, EPTS" along with the migraine headaches diagnosis.  This presumably means "Line of Duty: NO, Existed Prior to Service."  Therefore, there is some evidence of record tending to show that the Veteran may have had migraine headaches prior to his military service.

Without more, the Board does not consider the Veteran's reported history of a motor vehicle accident in 1936 and the "LOD: NO, EPTS" notation to constitute clear and unmistakable evidence that the Veteran's migraine headaches preexisted either period of active service.  The Veteran's reported history of a past motor vehicle accident is similar to that of what is cautioned against by 38 C.F.R. § 3.304(b)(1) and Crowe.  There is little probative value of what he recalled occurring when he was only six years old.  In one instance, the Veteran reported that, after the motor vehicle accident, he was rushed into a grocery store and given ice cream.  He stated that he was then okay.  It is not then obvious and manifest to rely on the Veteran's report nearly 15 years later to establish a definitive link between his in-service headaches and the motor vehicle accident.

Additionally, there is little basis to the "LOD: NO, EPTS" designation other than that it was based on the Veteran's own reported history.  Other entries contain a diagnosis of migraine headaches, "cause unknown."  Moreover, physicians indicated that the Veteran's headaches were largely influenced by emotional factors and may be psychogenic in nature.  An unknown cause of the migraine headaches does not support the notion that they were clearly and unmistakably related to the old motor vehicle accident.  Furthermore, if the Veteran's headaches had, at least in part, a psychological aspect to them, it follows that it is not obvious and manifest that they were related to a physical trauma such as what may have occurred during the motor vehicle accident.

Post-service evidence includes statements from the Veteran wherein he stated that he could not recall ever being in a motor vehicle accident in 1936 and none of his family members could recall the accident.  The October 2009 VA examiner indicated that the migraine headaches are both residuals of a 1936 motor vehicle accident with loss of consciousness and that they are related to the headaches which were treated and diagnosed in service.

In consideration of this evidence of record, the Board finds that the evidence does not clearly and unmistakably demonstrate that the Veteran's migraine headaches existed before acceptance and enrollment for active military service.  The evidentiary standard is an onerous one and the result must be undebatable.  It is debatable in the Veteran's case.  Therefore, the presumption of soundness has not been rebutted and the Board finds that the Veteran is presumed to have been in sound condition when he entered active service for the claimed disability of migraine headaches.

Given that the Veteran is presumed to have been in sound condition, the service treatment records establish that he was diagnosed with, and treated for, migraine headaches.  Thus, the salient question is whether the Veteran's current migraine headaches are related to the migraine headaches that he experienced during service.

As noted previously, the October 2009 VA examiner indicated that the Veteran's migraine headaches are both residuals of a 1936 motor vehicle accident with loss of consciousness and that they are related to the headaches which were treated and diagnosed in service.  This opinion tends to support the Veteran's claim because the examiner determined that the Veteran's current migraine headaches are related to the headaches he experienced during military service.  Although the examiner also referred to the 1936 motor vehicle accident, the Board has already determined that the Veteran is presumed to have been in sound condition when he entered active service.

The Board notes that there is approximately a 50-year period between the Veteran's in-service treatment and the VA treatment records referencing headaches.  Although this gap in treatment may be a factor, an absence of treatment records is generally a lack of evidence rather than negative evidence.  The Veteran has stated that he has experienced headaches similar to those that he had during service since that time.  The evidence does not tend to contradict his statements and they are seemingly credible.  In view of the Veteran's statements concerning a continuity of symptomatology and the VA examiner's opinion, the Board finds that the Veteran's migraine headaches likely had their onset during active military service.  Therefore, the Board concludes that service connection is warranted for migraine headaches.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for migraine headaches is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


